
	

113 S1501 IS: Job Creation through Energy Efficient Manufacturing Act
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1501
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2013
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a Financing Energy Efficient Manufacturing
		  Program in the Department of Energy to provide financial assistance to promote
		  energy efficiency and onsite renewable technologies in manufacturing and
		  industrial facilities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Job Creation through Energy
			 Efficient Manufacturing Act.
		2.PurposeThe purpose of this Act is to encourage
			 widespread deployment of energy efficiency and onsite renewable energy
			 technologies in manufacturing and industrial facilities throughout the United
			 States through the establishment of a Financing Energy Efficient Manufacturing
			 Program that would—
			(1)encourage the widespread availability of
			 financial products and programs with attractive rates and terms that
			 significantly reduce or eliminate upfront expenses to allow manufacturing and
			 industrial businesses to invest in energy efficiency measures, onsite clean and
			 renewable energy systems, smart grid systems, and alternative vehicle fleets by
			 providing credit support, credit enhancement, secondary markets, and other
			 support to originators of the financial products and sponsors of the financing
			 programs; and
			(2)help building owners to invest in measures
			 and systems that reduce energy costs, in many cases creating a net cost savings
			 that can be realized in the short-term, and may also allow manufacturing and
			 industrial businesses owners to defer capital expenditures, save money to hire
			 new workers, and increase the value, comfort, and sustainability of the
			 property of the owners.
			3.DefinitionsIn this Act:
			(1)Covered
			 programThe term
			 covered program means a program to finance energy efficiency
			 retrofit, onsite clean and renewable energy, smart grid, and alternative
			 vehicle fleet projects for industrial businesses.
			(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(3)StateThe term State means—
				(A)a State;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico; and
				(D)any other territory or possession of the
			 United States.
				4.Financing Energy
			 Efficient Manufacturing Program
			(a)EstablishmentThe Secretary shall establish a program, to
			 be known as the Financing Energy Efficient Manufacturing Program,
			 under which the Secretary shall provide grants to States to establish or expand
			 covered programs.
			(b)Applications
				(1)In
			 generalA State may apply to the Secretary for a grant under
			 subsection (a) to establish or expand covered programs.
				(2)EvaluationThe
			 Secretary shall evaluate applications submitted by States under paragraph (1)
			 on the basis of—
					(A)the likelihood
			 that the covered program would—
						(i)be
			 established or expanded; and
						(ii)increase the
			 total investment and energy savings of retrofit projects to be
			 supported;
						(B)in the case of
			 industrial business efficiency financing initiatives conducted under subsection
			 (c), evidence of multistate cooperation and coordination with lenders,
			 financiers, and owners; and
					(C)other factors
			 that would advance the purposes of this Act, as determined by the
			 Secretary.
					(c)Multistate
			 facilitationThe Secretary shall consult with States and relevant
			 stakeholders with applicable expertise to establish a process to identify
			 financing opportunities for manufacturing and industrial business with asset
			 portfolios across multiple States.
			(d)AdministrationA
			 State receiving a grant under subsection (a) shall give a higher priority to
			 covered programs that—
				(1)leverage private
			 and non-Federal sources of funding; and
				(2)aim explicitly to
			 expand the use of energy efficiency project financing using private sources of
			 funding.
				(e)Davis-Bacon
			 compliance
				(1)In
			 generalAll laborers and mechanics employed on projects funded
			 directly by or assisted in whole or in part by this Act shall be paid wages at
			 rates not less than those prevailing on projects of a character similar in the
			 locality as determined by the Secretary of Labor in accordance with subchapter
			 IV of chapter 31 of part A of subtitle II of title 40, United States Code
			 (commonly referred to as the Davis-Bacon Act).
				(2)AuthorityWith
			 respect to the labor standards specified in this subsection, the Secretary of
			 Labor shall have the authority and functions set forth in Reorganization Plan
			 Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title
			 40, United States Code.
				(f)Reports
				(1)In
			 generalNot later than 2 years after the date of receipt of a
			 grant under this Act, a State shall submit to the Secretary, the Committee on
			 Energy and Natural Resources of the Senate, and the Committee on Energy and
			 Commerce of the House of Representatives a report that describes the
			 performance of covered programs carried out using the grant funds.
				(2)Data
					(A)In
			 generalA State receiving a grant under this Act, in cooperation
			 with the Secretary, shall—
						(i)collect and share
			 data resulting from covered programs carried out under this Act; and
						(ii)include in the
			 report submitted under paragraph (1) any data collected under clause
			 (i).
						(B)Department
			 databasesThe Secretary shall incorporate data described in
			 subparagraph (A) into appropriate databases of the Department of Energy, with
			 provisions for the protection of confidential business data.
					5.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $250,000,000, to remain available until expended.
			(b)State energy
			 officesFunds provided to a State under this Act shall be
			 provided to the office within the State that is responsible for developing the
			 State energy plan for the State under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6321 et seq.).
			
